Examiner’s Comments
1.	The amendments and comments filed 3-4-21 have been entered and fully considered.

2.	The drawing filed 9-9-20 (Fig3) has been accepted by the examiner. The drawings filed 4-26-19 (Figs1, 2, 4) have been accepted by the examiner.

Examiner’s Statement of Reasons for Allowance
3.	Claims 1-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: claim 1, the prior art of record does not teach or suggest a method for bonding sheet metal parts to a laminated core, comprising: punching sheet metal parts from an electrical steel strip; stacking the punched sheet metal parts to form a stack of sheet metal parts; providing a separating agent at least between two of the stacked sheet metal parts from the electrical steel strip by way of a punching stage for punching at least one of the sheet metal parts, wherein the separating agent is both punched from a separating agent support supplied below the electrical strip and provided to the at least one sheet metal part, and wherein the separating agent support is in a form of a sheet or leaf, integrally bonding the stacked sheet metal parts having the separating agent between at least two of the stacked sheet metal parts; and separating the stack of integrally bonded sheet metal parts into a plurality of laminated cores. 


5.	The following is an examiner’s statement of reasons for allowance: claim 11, the prior art of record does not teach or suggest an apparatus for bonding sheet metal parts to a laminated core, comprising: a punching tool that has a punching stage for punching a sheet metal part from an electrical steel strip; a stacking unit for stacking and at least integrally bonding the punched sheet metal parts to form a stack comprising integrally bonded sheet metal parts, and having a supply device for providing a separating agent between at least two sheet metal parts that are stacked in the stacking unit in order to facilitate a separation of the integrally bonded sheet metal parts into a plurality of laminated cores with the separating agent being part of the integrally bonded sheet metal parts, wherein the supply device has a separating agent support in a form of a sheet or leaf, and the supply device supplies the separating agent support to the punching stage below the electrical steel strip in such a way that with the punching stage, the separating agent is both punched from the separating agent support and provided to the sheet metal part.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745